Citation Nr: 0844431	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The convoluted procedural history of this case is worthy of 
explanation.  The veteran initially filed claims for service 
connection for a back disability and head disability in 
January 1995.  The RO denied service connection for migraine 
headaches and a back disability via a rating decision issued 
in June 1995.  The veteran timely appealed the denial, and 
the Board denied the veteran's claims in a March 1998 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims, which 
affirmed the Board's denial in an April 2000 decision.  In 
May 2001, the veteran filed a petition to reopen his claim 
for service connection for a back disability, which the RO 
denied in a September 2001 rating decision.  In October 2001, 
the veteran again filed a petition to reopen.  He stated that 
he "would like to have a hearing" concerning the claims.  
The RO, however, did not adjudicate the petition to reopen.  
Rather, the petition to reopen was addressed in a May 2003 
statement of the case (SOC).  The SOC shows that the RO had 
denied the application to reopen claims of service connection 
for migraine headaches and a back disability.  The veteran 
thereafter filed an appeal in which he indicated that he did 
not want a Board hearing.  Consequently, while the RO did not 
formally adjudicate the petition to reopen before issuing the 
SOC, the Board finds that the veteran's December 2003 
substantive appeal, filed in response to the SOC, suffices.  
These issues are now before the Board.

Also in October 2001, the veteran filed claims for service 
connection for hypertension and diabetes mellitus.  The RO 
denied these claims via a September 2002 rating decision and 
these issues were included in the May 2003 SOC.  The veteran 
filed an appeal in December 2003, and the RO notified him via 
a May 2004 letter that these two claims were closed due to 
his failure to perfect an appeal within the required one-year 
time frame.  The veteran subsequently submitted a letter to 
the RO in April 2006 indicating that he wished to 
"discontinue" his claims of service connection for diabetes 
mellitus and for hypertension.  As the appeal as to these 
issues was closed by the RO, and because the veteran has not 
contested the RO's decision regarding timeliness, these 
issues are not now before the Board.  38 C.F.R. §§ 19.32, 
20.202, 20.302 (2008).  

When the veteran filed his statement in April 2006 indicating 
his desire to discontinue any appeal of service connection 
for diabetes or hypertension, he also indicated that he 
wanted to withdraw his claim of service connection for tumors 
of the gall bladder.  He specifically noted that he wanted 
his appeal to continue on issues relating to PTSD, hearing 
loss, tinnitus, back, and migraine headaches.  Although the 
RO had addressed tumors of the bladder, not just the "gall 
bladder," it appears clear from the veteran's statement that 
he wanted to have his appeal continue only as to the 5 issues 
identified on the title page above.  Consequently, the Board 
will proceed to consider only those 5 issues.  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the claims on 
appeal.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board notes that VA's notification duties were not 
satisfied concerning the veteran's claims for service 
connection for PTSD, hearing loss, and tinnitus.  As noted 
above, the VCAA provides that VA must notify claimants 
seeking VA benefits what information or evidence is needed in 
order to substantiate a claim, and VA has a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. § 3.159 (2008); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, no 
VCAA notification letter has been sent with regard to the 
evidence needed to substantiate a claim for service 
connection for PTSD, hearing loss, or tinnitus.  Accordingly, 
the Board concludes that this case must be remanded for 
compliance with the required notice and duty to assist 
provisions because it would be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, this 
matter must be remanded for further development.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003)

The Board further notes that the veteran's claims file 
contains evidence that he was awarded Social Security 
Administration (SSA) disability benefits, in the form of an 
award letter dated December 21, 1997, and a letter from SSA 
dated April 20, 2005, in which SSA informed the veteran that 
his award was based on a finding of a primary disability of 
essential hypertension and a secondary diagnosis of a 
musculoskeletal disorder.  The record shows that SSA 
determined that the veteran's disability onset was June 1, 
1997.  However, the RO appears to have made no effort to 
obtain records from SSA relating to the award, and no such 
records are present in the claims file.  It is not clear from 
the claims file on what medical or other evidence SSA relied 
in making its decision to award benefits to the veteran. 

In this case, given the uncertainty of what the identified 
SSA records may contain, the agency of original jurisdiction 
(AOJ) should obtain any available medical or other records 
associated with the veteran's award of SSA disability 
benefits.  The Board notes that once VA is put on notice that 
the veteran has been awarded SSA benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Regarding the veteran's petition to reopen his previously 
denied claims for service connection for a back disability 
and migraine headaches, the Board notes that the RO received 
the petition in October 2001, along with a request for a 
hearing on the claims.  The RO, however, failed to adjudicate 
the claims in a rating decision, issuing its first decision 
on the petition by way of a May 2003 SOC that also addressed 
other claims.  The veteran expressed his intent to appeal all 
of the issues identified by the SOC in a December 2003 VA 
Form 9.  He indicated that he did not want a Board hearing, 
but he had earlier asked for a hearing, presumably a hearing 
conducted by a RO decision review officer.  By an April 2002 
letter to the veteran, the veteran was told that he would 
sometime thereafter be notified "regarding [his] request for 
a hearing on issues previously denied (migraine headaches and 
back condition) . . ."  No hearing was thereafter scheduled.  
This should now be addressed.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In the April 2002 letter to the veteran, the RO mentioned the 
claims to reopen, but the RO did not inform the veteran of 
the need to submit new and material evidence to reopen his 
claims for service connection for a back disability and 
migraine headaches; nor did it contain any explanation of 
what constitutes new and material evidence under relevant 
regulations.  The letter further failed to inform the veteran 
that he needed to submit evidence documenting any current 
disabilities and showing that any such disability was 
incurred in or aggravated by service.  The Board interprets 
the holding in Kent, supra, as requiring VA to inform the 
veteran what specific evidence is necessary to reopen his 
claims.  In the March 1998 Board decision, the veteran's 
claims were denied based on the lack of evidence showing that 
the veteran was treated for backaches, headaches, or any 
other residual of a back or head injury during service, and 
the lack of medical nexus evidence linking any post-service 
back disability or headaches to the veteran's time in 
service.  Further, it was concluded that there was no 
evidence in the veteran's record to indicate that the veteran 
suffered back or head trauma during service.  As such, to 
reopen his claims, the veteran would need to submit competent 
medical evidence (e.g., an opinion from a medical doctor) 
that any currently diagnosed back disability or migraine 
headaches are related to his period of military service.  

Thus, the Board finds action by the AOJ is required to 
satisfy the notification provisions of the VCAA in accordance 
with Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
(VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Finally, because of the veteran's earlier request for a 
hearing, and because this case is being returned to the AOJ 
for other evidentiary development, the veteran's request for 
a hearing should be honored.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
as to the information or evidence 
needed to establish the veteran's 
claims for service connection for PTSD, 
hearing loss, and tinnitus.  The notice 
should also request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA 
to obtain any additional pertinent 
evidence not currently of record.  The 
AOJ should explain the type of evidence 
VA will attempt to obtain as well as 
the type of evidence that is his 
ultimate responsibility to submit.  

Regarding the veteran's petition to 
reopen his previously denied service 
connection claims, the AOJ should send 
to the veteran and his representative a 
VCAA notice that explains what 
constitutes new and material evidence 
and specifically identify the type of 
evidence (e.g., an opinion from a 
medical doctor relating any current 
back disability or migraine headaches 
to the veteran's period of service) 
necessary to satisfy the elements of 
the underlying claims that were found 
insufficient in the previous denial, in 
accordance with Kent, supra.  

2.  Any medical or other records relied 
upon by SSA in awarding the veteran 
disability benefits should be sought.  
The procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  The veteran should be asked whether 
he still desires a hearing, and if so, 
whether he wants a hearing before a RO 
decision review officer or a member of 
the Board.  He should be scheduled for 
any requested hearing.  (If he wants a 
hearing before a member of the Board, 
complete the action directed in 
paragraph 4 below before scheduling the 
hearing.)

4.  The claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




